           Case 1:20-cv-03029-CJN Document 5 Filed 12/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ESTATE OF YONADAV HIRSHFELD, et
al.,

              Plaintiffs,

      v.                                              Civil Action No. 1:20-cv-03029 (CJN)

REPUBLIC OF THE SUDAN,

              Defendant.


                       ORDER GRANTING PLAINTIFFS’ MOTION
                     FOR LEAVE TO FILE ADDRESSES UNDER SEAL

       Before the Court is Plaintiffs’ Motion for Leave to File Residence Addresses Under Seal,

ECF No. 2 (Pls.’ Mot.). Plaintiffs argue that filing their residential addresses under seal is

necessary to protect themselves and their families from retaliation by Sudan-backed terrorists. For

the reasons stated below, the Court grants Plaintiffs’ Motion.

       Under Local Civil Rules 5.1(c)(1) and 11.1, a Party must include its “full residence

address” in its first filing with the Court. Ordinarily, a Party’s “[f]ailure to provide the address

information within 30 days [of] filing may result in the dismissal of the case against the defendant.”

LCvR 5.1(c)(1). Nevertheless, when a court finds that “ ‘the impact of [a] plaintiff’s anonymity’

outweighs ‘the public interest in open proceedings’ and . . . ‘fairness to the defendant,’ ” it may

allow “a party ‘to proceed anonymously.’ ” Doe v. Washington Post, 2019 WL 2336597, at * 1

(D.D.C. Feb. 26, 2019) (quoting Nat’l Ass’n of Waterfront Emp’rs v. Chao, 587 F. Supp. 2d 90,

99 (D.D.C. 2008)) (“Chao”).




                                                  1
           Case 1:20-cv-03029-CJN Document 5 Filed 12/16/20 Page 2 of 3




        To decide whether a Plaintiff should receive the “rare dispensation of anonymity,” United

States v. Microsoft Corp., 56 F.3d 1448, 1464 (D.C. Cir. 1995), members of this Court analyze

five factors:

        (1) whether the justification asserted by the requesting party is merely to avoid the
        annoyance and criticism that may attend any litigation or is to preserve privacy in
        a matter of a sensitive and highly personal nature; (2) whether identification poses
        a risk of retaliatory physical or mental harm to the requesting party or even more
        critically, to innocent non-parties; (3) the ages of the persons whose privacy
        interests are sought to be protected; (4) whether the action is against a governmental
        or private party; and (5) the risk of unfairness to the opposing party from allowing
        an action against it to proceed anonymously.

Chao, 587 F. Supp. 2d at 99; see also Doe 1 v. George Washington Univ., 369 F. Supp. 3d 49, 63

(D.D.C. 2019) (collecting cases).

        Here, those factors favor allowing Plaintiffs to file their residential addresses under seal.

Plaintiffs are the immediate family members and Estate of Yonadav Hirshfeld, an American

student gunned down by a “terrorist operative” acting “on behalf” of “Hamas and defendant the

Republic of Sudan.” Compl. ¶¶ 1–3, ECF No. 1. Plaintiffs represent that Sudan “has been a U.S.-

designated state sponsor of terrorism since 1993” whose “official policy” and practice in this case

is “to use terrorism against [citizens of] the United States.” Id. at ¶¶ 19–21. Plaintiffs fear that

publicly disclosing their home addresses increases the risk that terrorists will find and harm them.

See Pls.’ Mot. ¶ 4. That risk is especially pronounced here because one Plaintiff is a minor. Id. at

¶ 8; see also Yaman v. U.S. Dep’t of State, 786 F. Supp. 2d 148, 153–54 (D.D.C. 2011) (observing

that minors deserve heightened privacy protections). Plaintiffs also suggest that the risk of

physical retaliation exacerbates the mental trauma they have already suffered as close family

members of a young man murdered in a terrorist attack. Pls.’ Mot. ¶¶ 4–5, 7. And Defendant is a

government, not a private litigant with reputational interests that may be prejudiced by granting

Plaintiffs’ some anonymity. Doe 1, 369 F. Supp. 3d at 66–67.



                                                  2
          Case 1:20-cv-03029-CJN Document 5 Filed 12/16/20 Page 3 of 3




       Members of this Court regularly exempt Plaintiffs from the obligation to publicly disclose

their home addresses in suits against state sponsors of terrorism. See, e.g., Stearns v. Islamic

Republic of Iran, 1:17-cv-131 (D.D.C. filed Jan. 19, 2017) (Minute Order dated Jan. 27, 2017);

Hake v. Bank Markazi Jomhouri Islami Iran, 1:17-cv-114 (D.D.C. filed Jan. 17, 2017) (Minute

Order dated Jan. 27, 2017). As Plaintiffs have shown that the risk of physical harm and mental

trauma outweighs any interest Defendant may have in securing Plaintiffs’ home addresses, this

Court will do the same.

       Accordingly, it is

       ORDERED that Plaintiffs’ Motion, ECF No. 2, is hereby GRANTED; and it is further

       ORDERED that Plaintiffs shall file a list of their names and residential addresses under

seal by January 16, 2021.



DATE: December 16, 2020
                                                           CARL J. NICHOLS
                                                           United States District Judge




                                               3
